Case 1:19-cv-00874-RBJ-MEH Document 408-5 Filed 03/10/21 USDC Colorado Page 1 of 4




                  Exhibit D
                            Case 1:19-cv-00874-RBJ-MEH Document 408-5 Filed 03/10/21 USDC Colorado Page 2 of 4



             Privilege or
No.   Date                       Author(s)     To/Recipient(s)   CC/Other Custodians   Subject/Title      Description
             Protection
Case 1:19-cv-00874-RBJ-MEH Document 408-5 Filed 03/10/21 USDC Colorado Page 3 of 4
Case 1:19-cv-00874-RBJ-MEH Document 408-5 Filed 03/10/21 USDC Colorado Page 4 of 4
